Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grauer et al. (US 2016/0373633, hereinafter Grauer) in view of Official Notice.
Re claim 20, Grauer discloses, an electronic device comprising: a housing (10); a camera module (16, 15, and 12), at least a part of which is exposed through the housing; a sensor module (15), at least a part of which is exposed through the housing; a processor (11, 12, and/or 13) configured to be disposed inside the housing and be operatively connected to the camera module and the sensor module; and at least one memory (par [0047]) to: detect an intensity of external light to the electronic device by using the sensor module (par [0042]); determine optical power and an exposure time for acquisition of an image based on the detected intensity of the external light (par [0042]); and acquire the image according to the determined optical power and exposure time (pars [0041]-[0042] and [0046).
Grauer fails to explicitly disclose at least one memory configured to be disposed inside the housing and be operatively connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to determine.
Official Notice is taken to note that storing instructions to cause a processor to perform a task is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine at least one memory configured to be disposed inside the housing and be operatively connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to determine with the device of Grauer in order to more easily control the functions of the camera/device.

Allowable Subject Matter
Claims 1-19 are allowed.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696